Title: General Orders, 5 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 5th 1776
Parole Franklin.Countersign Chace.


The commanding Officers of Regiments, to send a Return to the Quarter Master General, of the Armourers, and Smiths in their respective Corps, when such as are necessary for the service of the Army will be draughted.
Col. Wyllys’s, and Col. Arnold’s Regiments, are to be muster’d in the front of their encampment, upon Wednesday Morning next at eight o’clock, when the Commissary General of the Musters will attend.
The Officers commanding the Guards, in and near the encampment, are to be particularly attentive to prevent any waste, or depradation, being committed upon the Fields, Fences, Trees, or Buildings about the camp. Turf is not to be permitted to be cut, unless by the express orders of the Chief Engineer, and any non-commissioned Officer, or Soldier, who is detected cutting any of the Trees, or Shrubs, or destroying any of the Fences, near the camp, will be confined, and tried for disobedience

of orders. The Quarter Master General will supply a certain Quantity of boards for flooring, for the tents of every Regiment, which are upon no account to be converted to any other use.
The Officers, and Soldiers, order’d upon Command under Lieut. Col. Tupper, of which a Roll is this day deliver’d to the several Brigade Majors, are to be continued upon that Command until further Orders, and the Regiments they are severally draughted from, are to have an allowance in the Roll of duty accordingly.
